          Case 3:18-cv-00632-HTW-LRA Document 5 Filed 12/20/18 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION


MELVIN FAIRMAN, INDIVIDUALLY
AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED                                                                         PLAINTIFF

V.                                                                      NO. 3:18-CV-632-HTW-LRA

ACCC INSURANCE COMPANY                                                                   DEFENDANT

                               MEMORANDUM BRIEF IN SUPPORT
                                  OF MOTION TO DISMISS

          In this putative class action, the Plaintiff seeks to invoke subject matter jurisdiction under

the Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”). Since the putative class includes

fewer than five members, the Court lacks subject matter jurisdiction and must dismiss this civil

action.

          The facts are not in dispute. The Plaintiff was injured in a motor vehicle accident. The

vehicle in question was owned by the Plaintiff’s wife and was insured by ACCC Insurance

Company (“ACCC”). The Plaintiff filed an uninsured motorist (“UM”) claim against ACCC.

The claim was denied, because the Plaintiff was not a “covered person” as defined by the policy.

The Plaintiff seeks to certify a class of Mississippi insureds whose UM claims were denied

because they were not “covered persons.” According to ACCC, fewer than five claims were

denied on such grounds during the relevant period.

          The controlling law likewise is settled. First, individuals whose claims are barred by the

statute of limitations cannot be members of a putative class. National Ass’n of Government

Employees v. City Public Service Board, 40 F. 3d 698, 716 (5th Cir. 1994). Second, CAFA



4821-7371-4051v1
2946090-000001 12/20/2018
         Case 3:18-cv-00632-HTW-LRA Document 5 Filed 12/20/18 Page 2 of 3



confers subject matter jurisdiction only in putative class actions involving at least 100 class

members. Berniard v. Dow Chem. Co., 481 F. App’x 859, 860 (5th Cir. 2010).

         In this case, the Plaintiff’s claims are subject to a three-year statute of limitations, Miss.

Code Ann. § 15-1-49, so all putative class members’ claims must have accrued on or after

September 11, 2015. During the period September 11, 2015 through September 11, 2018, fewer

than five Mississippi claimants (including the Plaintiff) were denied UM coverage by ACCC

because they were not “covered persons.” Therefore, the Court lacks subject matter jurisdiction

under CAFA and must dismiss this civil action.

         This the 20th day of December, 2018.

                                            Respectfully submitted,

                                            ACCC INSURANCE COMPANY

                                            By Its Attorneys,
                                            BAKER, DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ, P.C.

                                            By: /s/ William N. Reed                    _________
                                               William N. Reed


William N. Reed (MS Bar #4689)
Michael Jones (MS Bar #105697)
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
One Eastover Center
100 Vision Drive, Suite 400 (ZIP 39211)
P. O. Box 14167
Jackson, Mississippi 39236
Telephone: 601.351.2410 / Facsimile: 601.351.2424
wreed@bakerdonelson.com
mjones@bakerdonelson.com




                                                   2
4821-7371-4051v1
2946090-000001 12/20/2018
         Case 3:18-cv-00632-HTW-LRA Document 5 Filed 12/20/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this day I electronically filed the foregoing with the Clerk of the

Court using the ECF system which sent notification of such filing to all counsel of record.

         This the 20th day of December, 2018.


                                               s/ William N. Reed
                                               WILLIAM N. REED




                                                  3
4821-7371-4051v1
2946090-000001 12/20/2018
